Citation Nr: 0512329	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  04 02-632	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to accrued benefits for unreimbursed medical 
expenses.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1942 
to October 1945.  He died in August 2001.  The appellant is 
his son.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the appellant's claim for accrued 
benefits based on unreimbursed medical expenses the veteran 
had paid during calendar year 2001, prior to his death.  The 
denial was based on evidence showing payment of the medical 
expenses in question was not on file at the time of his 
death.


FINDING OF FACT

Evidence on file at the time of the veteran's death indicates 
he was taking certain medications and required assistance 
with his daily living needs due to various nonservice-
connected disabilities.


CONCLUSION OF LAW

The appellant is entitled to accrued benefits on the basis of 
certain, but not all, unreimbursed medical expenses that were 
paid by the veteran prior to his death in calendar year 2001.  
28 U.S.C.A. §§ 1503, 5103A, 5121 (West 2002); 38 C.F.R. §§ 
3.159, 3.272(g), 3.1000 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, the appellant was informed of the implementing 
VCAA regulations and of the substantive laws and regulations 
governing this case in the December 2003 statement of the 
case (SOC).  However, other than providing the SOC, the RO 
took no additional steps to obtain any additional information 
or evidence.  

Regardless, though, the Board concludes that VA's redefined 
duties to notify and assist have been fulfilled to the extent 
possible.  The appellant was provided notice of the evidence 
needed to substantiate his claim when he was provided a copy 
of the SOC, which explained why his claim was originally 
denied.  The discussion in that SOC cited the applicable 
statutes and regulations governing the claim at issue and 
again explained the evidence needed to substantiate his 
claim, i.e., that a claim for the benefits sought would be 
adjudicated on the basis of the evidence of record at the 
time of the veteran's death.  

The appellant was not informed of what specific steps were to 
be taken to obtain information and evidence needed to 
substantiate his claim nor of who, VA or the appellant, would 
take any particular action in that regard.  This is not in 
accordance with a recent Court decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), where the 
Court held, among other things, that VCAA notice must be 
provided to a claimant before an initial unfavorable decision 
by the agency of original jurisdiction (AOJ) on the claim.  
The Pelegrini II decision was issued in response to concerns 
from a prior Pelegrini decision, Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I).

The particular claim currently at issue, however, for accrued 
benefits, is by its very nature a claim for past-due and 
unpaid benefits.  So it must be adjudicated on the basis of 
the evidence of record at the relevant time in question - 
the date of the veteran's death.  And in this particular 
instance, this date followed the enactment of the VCAA.  
See 38 U.S.C.A. § 5121(a) (West 2002) and 38 C.F.R. 
§ 3.1000(a) (2004); see also VAOGCPREC 6-93 (Aug. 9, 1993).  
Moreover, there is no dispute as to the evidence to be 
considered.  The appellant argues that the evidence on file 
at the time of his father's death, which consisted of a 
single letter from a physician, is sufficient basis to grant 
his claim for accrued benefits for unreimbursed medical 
expenses.  The appellant does not make specific reference to 
or otherwise mention any additional information or evidence 
that needs to be obtained to fairly decide this claim.  

In addressing the question of whether there is a VA duty to 
provide a VCAA notice pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) when there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim, the starting point for consideration 
is the language contained in the governing statutes and 
regulations.  

With respect to VA's duty to assist claimants, section 5103A 
of title 38, U.S.C.A., includes an exception to the 
requirement that VA must make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
their claims for benefits when such claims are either 
inherently incredible or legally impossible.  That exception 
provides as follows:  "The Secretary is not required to 
provide assistance to a claimant under this section [entitled 
'Duty to assist claimants'] if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2) (West 2002); see also 
38 C.F.R. § 3.159(d) (2004).  No such similar exception is 
set forth in 38 U.S.C.A. § 5103 or 38 C.F.R. § 3.159(b) with 
respect to VA's obligation to satisfy the duty to notify.  

Indeed, VA specifically addressed the situation of whether a 
VCAA duty to notify notice is required in situations where 
there is no reasonable possibility that VA assistance would 
help substantiate the claim in the final VCAA regulations.  
In that regard, VA stated as follows in the Supplementary 
Information:  

The VCAA requires VA to notify a claimant of the 
information and evidence necessary to substantiate 
a claim in all claims for which a substantially 
complete application has been submitted, 
regardless of whether VA is going to assist in 
obtaining evidence.  If a VA decisionmaker 
determines that a claim is inherently incredible, 
the decisionmaker can request that the claimant 
submit information or evidence as provided by 
section 5103(a) and § 3.159(b)(1) that would lead 
VA to conclude that it should provide assistance 
to substantiate the claim.

66 Fed. Reg. 45,620, 45,628 (Aug. 29, 2001).  



When the outcome of the adjudication of a claim is governed 
solely by the law, i.e., when the facts are firmly 
established and not in dispute, such as in this case, the 
VCAA is inapplicable.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(because the law as mandated by statute, and not the 
evidence, is dispositive of this claim, the VCAA is not 
applicable); Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000) (holding that VCAA did not affect federal statute that 
prohibits payment of interest on past due benefits), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002.  

The Court also more recently addressed the concept of 
prejudicial error, including in cases where, as here, the law 
is dispositive.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).  And the Court 
concluded it is not prejudicial error, even when there has 
not been compliance with the VCAA's notification and 
assistance requirements, if the outcome of the case is 
unaffected regardless.

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations prior to 
adjudicating this claim for accrued benefits based on 
unreimbursed medical expenses, and there is no prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Further assistance would be unproductive, and is not 
required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 




Factual Background

In December 2000, the veteran filed a claim for nonservice-
connected disability pension and special monthly pension 
(SMP) based on the need for aid and attendance.  (See VA Form 
21-526).  He listed his income as consisting of $1,052 per 
month in Social Security benefits (beginning in December 
2000) and $10 per month in total interest and dividends.  In 
support of his claim, he submitted the following letter, also 
dated in December 2000, from Dr. Pinner, III:

[The veteran] is a longterm patient in this 
office.  He has a history of CVA [cerebrovascular 
accident, meaning a stroke], chronic atrial 
fibrillation for which he is on Coumadin therapy, 
peripheral vascular disease, mild hypertension, 
and he is an insulin dependent diabetic.

[The veteran] is an 84-year old white widower who 
definitely requires assistance with his daily 
living needs due to the aforementioned numerous 
diagnoses.  He is totally disabled and his 
prognosis is poor.

He takes the following medications:  Coumadin 
4mgm., Altace 5 mgm., Humulin 70/30, Trental 400 
mgm., Plavix 75 mgm., Lanoxin .25 mgm., and 
Cardizem CD 120 mgm.  Please consider [the 
veteran] for any benefits available from Veteran's 
Administration.

In June 2001, just over 2 months prior to the veteran's 
death, the RO granted his claim for nonservice-connected 
disability pension and SMP for aid and attendance, effective 
retroactively from December 2000.  In a letter accompanying 
the rating decision, the RO explained how it had calculated 
his monthly pension benefits of $240.  The RO also explained 
that he could be reimbursed for family medical expenses and 
enclosed a Medical Expense Report (MER) (VA Form 21-8416) 
instructing him to submit the MER no later than December 31, 
2001.

Unfortunately, the veteran died in August 2001, before he 
could submit a MER for those expenses incurred during 
calendar year 2001.  

In January 2002, the appellant submitted a claim for accrued 
benefits based on the unreimbursed medical expenses.  A copy 
of an MER (VA Form 21-8416) was submitted for those expenses 
paid by his father from January 2001 until his death in 
August 2001.  These expenses total $8,812.26.  He also 
submitted supporting documentation in the form of cancelled 
checks from his father's account, declarations from various 
individuals who provided care, receipts for medications, and 
hospital bills.


Governing Statutes and Regulations

Generally, under 38 U.S.C.A. § 5121, periodic monetary 
benefits to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed two years, shall, upon the death of such 
individual, be paid to certain listed individuals - 
including his heirs.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2004).  

Normally, in order to support a claim for accrued benefits, 
the veteran must have had a claim pending at the time of 
death for such benefits or else be entitled to them under an 
existing rating or decisions.  Jones v. West, 136 F.3d 1299 
(Fed. Cir. 1998); see also Zevalkink v. Brown, 6 Vet. App. 
483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 1996) 
(accrued-benefits claimant has right to stand in the shoes of 
the veteran and pursue his claim after his death).

Chapter 15 of Title 38 of the United States Code sets forth 
the requirements for entitlement to nonservice-connected 
disability pension, which the veteran in this case received 
prior to his death.  Under 38 U.S.C.A. § 1521, veterans who 
have served on active duty during a period of war, as defined 
in the statute, and who are disabled in the various ways 
described in the provision are entitled to receive a VA 
pension, to be adjusted according to the amount of his or her 
annual income.  Under 38 U.S.C.A. § 1503(a)(8), annual income 
for purposes of pension calculation under Chapter 15 includes 
payments of any kind and from any source except, inter alia, 
the amount equivalent to payments for unreimbursed medical 
expenses to the extent they exceed five percent of the 
maximum annual rate of pension.  See 38 C.F.R. § 3.272(g) 
(2004); see also Conary v. Derwinski, 3 Vet. App. 109, 110 
(1992) (per curiam).  If a VA pension recipient submits a 
pension eligibility verification report (EVR) or report of 
medical expenses each year within an annual reporting period 
established by VA, certain unreimbursed medical expenses may 
be excluded from the annual income reported by the recipient 
and used by VA to calculate or adjust the amount of pension 
received.  Consequently, a veteran's submission of an EVR or 
report of medical expenses may result in retroactive upward 
adjustment of pension for the prior year.  See 38 U.S.C.A. §§ 
1503(a)(8), 1521 (West 2002); 38 C.F.R. § 3.272(g) (2004); 
Conary, 3 Vet. App. at 110.

In Conary, the Court vacated a Board decision and remanded 
the case involving accrued benefits on the basis of 
unreimbursed medical expenses to the Board for full 
readjudication.  Conary, 3 Vet. App. 109.  Specifically, the 
case involved a claim for accrued benefits by a surviving 
spouse on the basis of an EVR detailing unreimbursed medical 
expenses for the period preceding the death of the veteran, 
but filed after the date of the death.  Id. at 109-110.  VA 
denied the claim because the evidence of the medical expenses 
incurred was not in the claims file as of the date of the 
veteran's death.  Id. at 110.  

The applicable statutory provision regarding accrued 
benefits, 38 U.S.C.A. 
§ 5121(a), provides, in pertinent part, that accrued benefits 
shall be paid upon a veteran's death only if that individual 
was either (1) "entitled [to the periodic monetary benefits] 
at death under existing ratings or decisions", or (2) there 
existed "evidence in the file at [the] date of death . . . 
[of periodic monetary benefits] due and unpaid ...".  Id. at 
111.  In a concurring opinion, it was noted that any 
information in a veteran's file upon his or her death, which 
persuades VA that it has in its possession facts sufficient 
to determine the amount of accrued benefits owing, could 
reasonably be considered "evidence in the file at [the] date 
of death".  Id. at 112.

Following the remand by the Court, pursuant to the authority 
prescribed by 
38 U.S.C.A. § 7104(c) and 38 C.F.R. § 20.901(c), the Board 
requested an opinion from the General Counsel (GC) of VA on 
the legal questions involved in the consideration of the 
Conary appeal and a companion case that was also remanded to 
the Board by the Court's August 1992 order.  In August 1993, 
the GC issued an opinion on the following two questions 
presented by the facts of the consolidated cases:  a) Under 
what circumstances, if any, may information contained in an 
EVR filed after a beneficiary's death be considered in 
determining eligibility for accrued benefits under 38 U.S.C. 
§ 5121(a); and (b) May an award of accrued benefits under 38 
U.S.C. § 5121(a) be based on logical inferences from 
information of record at the date of the beneficiary's death?  
In response to these questions, the GC held that:  (a) 
Information contained in an EVR submitted after the 
beneficiary's death may not be considered "evidence in the 
file at date of death" for purposes of an award of accrued 
pension benefits under 38 U.S.C. § 5121(a); and (b) An award 
of accrued benefits under 38 U.S.C. § 5121(a) may be based on 
logical inferences from information in the file at the date 
of the beneficiary's death.  See VAOPGPREC 
6-93 (Aug. 9, 1993).

The GC opinion noted that certain prima facie evidence of 
record prior to death may establish entitlement for accrued 
benefits purposes where confirming evidence is furnished in 
support of the accrued-benefit claim.  The GC opinion stated 
that since EVR's submitted before the beneficiary's death 
reflecting recurring, predictable, and reasonably estimable 
medical expenses provide a sufficient evidentiary basis for a 
prospective computation of medical expenses, such evidence 
may be considered "evidence in the file at [the] date of 
death" for purposes of entitlement to accrued benefits.  If 
such evidence makes a prima facie case of entitlement, GC did 
not believe that VA would be precluded from considering other 
evidence, e.g., an EVR submitted after the beneficiary's 
death for the limited purpose of verifying the accuracy of 
its determination.

The Board later requested another GC opinion to clarify the 
foregoing opinion.  And the GC subsequently held that where a 
veteran entitled to pension benefits had not submitted a 
yearly EVR prior to the date of his death that "[a]ccrued 
pension benefits may be allowed under 38 U.S.C. § 5121(a) on 
the basis that evidence in the file at the date of a 
veteran's death permitted prospective estimation of 
unreimbursed medical expenses, regardless of whether 
unreimbursed medical expenses were actually deducted 
prospectively from the veteran's income for purposes of 
determining pension entitlement prior to the veteran's 
death."  Significantly, the GC further held that where a 
veteran had in the past supplied evidence of unreimbursed 
medical expenses that, due to the static or ongoing nature of 
the veteran's medical condition, could be expected to be 
incurred in like manner in succeeding years in amounts which, 
based on past experience, were capable of estimation with a 
reasonable degree of accuracy, such evidence may form the 
basis for a determination that evidence in the file at the 
date of the veteran's death permitted prospective estimation 
of medical expenses.  See VAOPGCPREC 12-94 (May 2, 1994).

The Board is bound in its decisions by applicable statutes, 
VA regulations, instructions of the Secretary, and precedent 
opinions of the GC, except to the extent that they are 
inconsistent with binding judicial decisions.  38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R.§ 19.5 (2004); Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

As mentioned, the veteran was granted a nonservice-connected 
disability pension and SMP for aid and attendance in June 
2001 - only 2 months prior to his death.  In June 2001, the 
RO sent him a letter along with the rating decision, 
explaining that he was also entitled to reimbursement for 
family medical expenses.  Enclosed was an MER, which he was 
instructed to fill out and return no later than December 31, 
2001.  Unfortunately, he died in August 2001, and the MER was 
not submitted prior to his death.  

As the appellant-son points out, however, if the veteran had 
lived, he would have had until the December 31st deadline to 
submit the MER, which would have entitled him to a 
retroactive adjustment of his pension benefits for calendar 
year 2001.  And as the Court pointed out in Conary, if 38 
U.S.C.A. § 5121 is interpreted strictly as requiring the 
evidence to be in the file at the date of the veteran's 
death, the facts and circumstances would require him to 
anticipate his death in order to comply fully with the 
statute as to all his unreimbursed medical expenses.  Conary, 
3 Vet. App. at 114.  In other words, a veteran who 
anticipated his death would have to submit evidence of each 
medical expense as it was incurred throughout the year in 
order to ensure his beneficiaries would be entitled to those 
accrued benefits.  To expect a veteran or a family member to 
have the foresight to take such steps in order to create 
entitlement to an accrued benefit for the full amount of 
unreimbursed medical expenses, should the veteran die before 
the filing of the annual EVR or MER, is to expect a great 
deal of a family in the throes of a devastating illness or 
injury.  Id.  

VA has discretion to rely on an estimate that usual medical 
expenses will be incurred, where such an estimate can be 
based on a clear and reasonable expectation.  See VAOGCPREC 
12-94 (May 2, 1994).  So the question at issue is whether the 
evidence on file at the time of the veteran's death created a 
clear and reasonable expectation of the unusual medical 
expenses that were ultimately inccurred.  The Board finds 
that the evidence did create an expectation of some, but not 
all, of the unreimbursed medical expenses. 

Because 2001 was the first year in which the veteran received 
pension benefits, there are no past EVRs or MERs, which might 
have provided evidence of recurring, predictable, and 
reasonable estimable medical expenses to provide a basis for 
prospective computation of expenses.  VAOGCPREC 12-94 also 
provides, however, that there may also be situations in 
which, under the circumstances presented, medical expenses 
may be predicted with a reasonable degree of accuracy from 
the evidence in the file on a basis other than the recurring 
nature of the expenses.  In such circumstances, the GC stated 
VA would not be precluded from basing an award of accrued 
benefits on consideration of nonrecurring medical expenses, 
if evidence in the file at the date of a veteran's death 
provided a basis for predicting the incurrence and amount of 
those expenses.  

The only evidence in the file at the time of the veteran's 
death that related to his medical expenses in 2001 was the 
letter from Dr. Pinner.  This letter, while not giving 
precise cost estimates, specifically outlined the type and 
specific amounts of medication the veteran was taking.  
Furthermore, the letter stated that he would need assistance 
with his daily living needs due to the various diagnoses that 
were described in the letter.  The unreimbursed medical 
expenses listed on the MER that was submitted by his son in 
January 2002 are - for the most part - for those same 
medications and need for assistance that were outlined in Dr. 
Pinner's letter.  These items include prescriptions and 
caretaker services.  

The Board notes that there are other items listed in the 
January 2002 MER that were not noted in Dr. Pinner's letter, 
and therefore, could not have been predicted with any 
reasonable degree of accuracy.  These expenses include 
Medicare premiums, medical services, X-ray costs, doctor 
charges, dental services, and hospital costs.  The Board has 
considered the benefit-of-the-doubt doctrine in making this 
determination, but the preponderance of the evidence is 
unfavorable.  38 C.F.R. § 3.102 (2004); see also 
Alemany v. Brown, 9 Vet. App. at 519; Gilbert v. Derwinski, 1 
Vet. App. at 57.


ORDER

Accrued benefits are granted on the basis of the following 
unreimbursed medical expenses paid by the veteran in calendar 
year 2001:  prescriptions for Coumadin, Altace, Humulin, 
Trental, Plavix, Lanoxin, and Cardizem; and all 
caretaker/sitter services.

Accrued benefits are denied on the basis of the following 
unreimbursed medical expenses paid by the veteran in calendar 
year 2001:  Medicare premiums; medical services at Newberry 
County Hospital; X-rays at Pitts Radiological; dental 
services provided by Dr. McCartha; doctor charges by Dr. 
Pinner; Depends briefs; and all other prescriptions not 
specifically listed above.


	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


